McCook, J.
This motion to confirm the report of the referee is granted. His comprehensive discussion of the three matters referred to him by the interlocutory judgment (See memorandum opinion, N. Y. L. J. Nov. 28, 1933) makes unnecessary further remark upon the facts and figures which the report presents, and Quintal v. Greenstein (142 Misc, 854; affd., 236 App. Div. 719) *104is conclusive of the legal principles to be applied. Since the defendant Cogswell has settled with the plaintiff by paying $12,500, that sum will be deducted from $569,471.86, the amount to which the referee found plaintiff entitled.
Submit findings, which should include the items of interest.